Ludelino, C. J.
This suit is instituted to recover from the defendant the sum of fourteen thousand three hundred and thirty dollars, • with legal interest from twenty-first December, 1863, being tbe amount of loss by fire, under a policy of insurance in favor of plaintiff.
The defense is that this sum was paid to the assistant quartermaster in New Orleans, under military orders from headquarters.
We will notice that Captain McClure, Assistant Quartermaster, was on the staff of General Banks (see general order 107, of 1862), and it was to him tho money was paid, under the following order:
“Office of Chief Quartermaster,
New Orleans, January 20, 186-L
“Charles Sagory, Esq., President Mutual Insurance Company:
“ Sir — In obedience to superior orders I require you to pay over to me at this office the amount of fifteen thousand dollars, being the amount of cash duo by the company over which you preside to Miss Ida A. Slocomb, on the policy of Insurance taken for risk on her four buildings recently destroyed by fire, on Tchoupitoulas street.
“ This order must be complied with at once ; a failure on your part will incur tbe penalty of general orders 73 and 82, of date eighteenth of September and seventeenth of October, 1862.
“ Respectfully,
“ JOHN McCLURE,
“ Captain and A. Q. M.”
That a payment under this order should protect the company can not bo doubted, until tho rulings in Mandevillo and Montgomery v. Bank of Louisiana, 19 An. 392, and Nelligan v. Citizens’ Bank, 21 An. 332, be overruled, and we can perceive no good reason for doing that.
It is therefore ordered and adjudged that the judgment of tho lower court be affirmed with costs of appeal-